Title: From Benjamin Franklin to Hugh Roberts, 7 July 1765
From: Franklin, Benjamin
To: Roberts, Hugh


Dear Friend
London July 7th. 1765
Your kind Favour of May 20th. by the Hand of our good Friend Mr. Neave, gave me great Pleasure. I find on these Occasions, that Expressions of Steady continued Friendship such as are contain’d in your Letter, tho’ but from one or a few honest and sensible Men who have long known us, afford a Satisfaction that far outweighs the clamorous Abuse of 1000 Knaves and Fools.
While I enjoy the Share I have so Long had in the Esteem of my old Friends, the Bird-and Beast-People you mention may peck and snarl and bark at me, as much as they think proper.
There is only some Danger that I should grow too Vain on their Disapprobation.
I am pleas’d with your Punning, not merely because I like Punning in general, but because I learn from your useing it that you are in good Health and Spirits, which I pray may long continue.

Our Affairs are at a total Stop here by the Present unsettled State of the Ministry. But will go forward again as soon as that is fix’d. Nothing yet apears that is Discourageing.
I have not yet found an Engraver that will do our Seal well and reasonably. Kirk asked me Twenty Guineas and some others Little less. I think we had beter Content our selves with the Old one; but Shall enquire farther.
Remember me respectfuly and affectionately to your good Dame and Children, and accept my Thanks for your kind Visits to my Little Family in my Absence.
I wish you would continue to meet the Junto, notwithstanding that some Effects of our publick Political Misunderstandings may some times Appear there. ’Tis now prehaps one of the oldest Clubs, as I think it was formerly one of the best, in the Kings Dominions: it wants but about two Years of Forty since it was establish’d; We loved and still Love one another, we are Grown Grey together and yet it is to Early to Part. Let us Sit till the Evening of Life is spent, the Last Hours were allways the most joyous; when we can Stay no Longer ’tis time enough then to bid each other good Night, separate, and go quietly to bed. Adieu, my Dear Friend Yours affectionately
B Franklin
Mr Roberts
 
Addressed: To / Mr Hugh Roberts / Mercht / Philadelphia / via New York / per Packet.
Endorsed: Letter from B Franklin dated London July 7. 1765 recd. Sept 20th
